Exhibit 10(l)

 

FORM OF PERFORMANCE SHARE AWARD AGREEMENT
(EXECUTIVE OFFICER)

 

THIS AGREEMENT, made and entered into as of the Award Date by and between DeVry
Inc., a Delaware corporation (“DeVry”), and the Participant.

 

WHEREAS, DeVry maintains the DeVry Inc. Incentive Plan of 2005 (the “Plan”); and

 

WHEREAS, the Participant is an officer of DeVry or one of its subsidiaries who
is subject to Section 16 of the Securities and Exchange Act of 1934 and has been
selected by the Compensation Committee of DeVry’s Board of Directors (the
“Committee”) to receive an award of Restricted Stock Units (this award is
referred to as "Performance Shares" in this Agreement because it represents the
Participant`s ability to receive actual shares of common stock of DeVry (“Common
Stock”) as described in this Agreement).

 

NOW, THEREFORE, DeVry and the Participant hereby agree as follows:

 

1.                  Agreement.  This Agreement evidences the award to the
Participant of the number of Performance Shares set forth above relating to the
Common Stock.  Each Performance Share represents the right to receive a share of
Common Stock following the end of the three-year Performance Period, as
described in this Agreement.  The Agreement and the Performance Share award
shall be subject to the following terms and conditions and the provisions of the
Plan, including the Long-Term Incentive Program (“LTIP”) adopted by the
Committee, which are hereby incorporated by reference.  A copy of the Plan and
the LTIP may be obtained by the Participant from the office of the Secretary of
DeVry.

 

2.                  Performance Account.  DeVry shall maintain an account (the
“Account”) on its books in the name of the Participant which shall reflect the
number of Performance Shares awarded to the Participant and the number of
Performance Shares in which the Participant becomes vested.

 

3.                  Vesting.

 

(a)                Except as described in this Section 3 and in Section 5, the
Participant shall become vested in a portion of his or her Performance Shares at
the end of the Performance Period, as described in Exhibit I to this Agreement,
provided that he or she remains in continuous employment with DeVry or an
affiliate until the date the Committee certifies as to the achievement of the
performance goals for a Performance Period (the “Certification Date”).

 

(b)               If the Participant’s employment with DeVry and all affiliates
terminates prior to the Certification Date due to death, disability or
retirement, the Performance Shares shall remain outstanding and shall continue
to vest during the Performance Period as if the Participant’s employment had not
terminated, and the vested shares shall be settled as described in Section 4 of
this Agreement.  For this purpose:

 



164

 

 

(i)                 “disability” means the Participant’s being determined to be
disabled under DeVry’s long-term disability plan as in effect from time to time,
regardless of whether the Participant is an actual participant in such plan (if
the Participant is a participant in such plan, the determination of disability
shall be made by the party responsible for making such determination under the
plan, and if the Participant is not a participant in such plan, the
determination of disability shall be made by the Committee in its sole
discretion);

 

(ii)               “retirement” means the Participant’s termination without
cause on or after the date on which the Participant has attained age 55 and the
sum of his or her age and service equals or exceeds 65 (with age and service
determined in fully completed years);

 

(iii)             “service” means the Participant’s period of employment with
DeVry and all affiliates (including any predecessor company or business acquired
by DeVry or any affiliate, provided the Participant was immediately employed by
DeVry or any affiliate); and

 

(iv)             “cause” means the Participant’s termination of employment due
to unsatisfactory performance or conduct detrimental to DeVry or its affiliates,
as determined solely by DeVry. 

 

(c)                If the Participant’s employment with DeVry and all affiliates
terminates during the Performance Period or prior to the Certification Date due
to mutual agreement, the Performance Shares shall remain outstanding and shall
continue to vest during the Performance Period as if the Participant’s
employment had not terminated for one year following the date the Participant’s
employment terminates and vested Performance Shares shall be settled pursuant to
Section 4 despite the Participant’s termination before the Certification
Date.  For this purpose, “mutual agreement” means a written agreement between
DeVry and the Participant that the Participant’s employment with DeVry and all
affiliates will be voluntarily terminated; provided that such agreement must be
executed by the Participant within 21 days after written notice is given by
either party of the impending termination, and if no such agreement is executed
by the Participant within such 21-day period, no mutual agreement shall be
deemed to exist.

 

(d)               Any Participant whose employment terminates due to retirement
as described in Section 3(b) or mutual agreement as described in Section 3(c)
must execute and deliver to DeVry an agreement, in a form prescribed by DeVry,
and in accordance with procedures established by DeVry, that he or she will not
compete with, or solicit employees of, DeVry and its affiliates from the date of
retirement or termination until the Certification Date, and that he or she
releases all claims against DeVry and its affiliates.  If the Participant fails
to execute such agreement, or if the agreement is revoked by the Participant,
the Performance Share award shall be immediately forfeited to DeVry.

 



165

 

 

(e)                If the Participant’s employment with DeVry and all affiliates
terminates prior to the Certification Date for any reason other than death,
disability, retirement or mutual agreement, the Participant’s entire Performance
Share award, including any previously vested portion, shall be forfeited to
DeVry on the date of the Participant’s termination.

 

(f)                For purposes of this Agreement, the term “affiliate” means
each entity with whom DeVry would be considered a single employer under Sections
414(b) and 414(c) of the Code, substituting “at least 50%” instead of “at least
80%” in making such determination.

 

(g)               If  the Committee determines, in its sole discretion, that
there is an Excess Award, the Excess Award shall be satisfied:

 

(i)                 From any portion of the Award that has not yet been settled,
by (A) forfeiting unvested Performance Shares, then (B) to the extent necessary,
forfeiting vested Performance Shares not yet settled.

 

(ii)               To the extent necessary with respect to the portion of the
Award that has been settled, by (A) the Participant returning the Shares issued
under this Award, (B) forfeiting all or any portion of the Participant’s other
Awards, (C) in the Committee’s sole discretion, entering into an agreement with
the Participant for the repayment of all or any portion of an Excess Award, (D)
to the extent permitted by law, offsetting any portion of an Excess Award
against any other amounts owed to the Participant by DeVry or any affiliate, (E)
in the Committee’s sole discretion, pursuing legal action against the
Participant to secure repayment of the Excess Award, and/or (F) any other method
of recoupment the Committee determines is appropriate.

 

(h)               For purposes of this Agreement:

 

(i)                 “Excess Award” shall mean all or any portion of this Award
that the Committee determines, in its sole discretion, was granted, vested
and/or settled based on the financial results that subsequently become Restated
Financials.

 

(ii)               “Restated Financials” shall mean any applicable financial
results of DeVry and/or one or more of its affiliates that are subsequently
restated due to conduct by the Participant that the independent directors of the
Board of Directors or a committee of such board determine, in their sole
discretion, was knowing, intentionally fraudulent or illegal.

 

(i)                 The foregoing provisions of this Section 3 shall be subject
to the provisions of any written employment security agreement or severance
agreement that has been or may be executed by the Participant and DeVry, and the
provisions in such employment security agreement or severance agreement
concerning vesting of a Performance Share award shall supersede any inconsistent
or contrary provision of this Section 3.

 



166

 

 

4.                  Settlement of Award.  Following the Certification Date,
DeVry shall distribute to the Participant, or his or her personal
representative, beneficiary or estate, as applicable, a number of shares of
Common Stock equal to the number of Performance Shares that have vested and have
not been forfeited in accordance with Section 3.  Such shares shall be delivered
within 30 days following the Certification Date.

 

5.                  Change in Control.  In the event of a Change in Control of
DeVry (as defined in the Plan), the Participant shall become immediately vested
in his or her Performance Shares award at target levels, and the Committee shall
have the sole discretion to take appropriate actions with respect to the
Performance Shares award, including (a) to cause such Performance Shares award
to be settled in shares of Common Stock, which shares shall be subject to the
terms of the Change in Control event in the same manner as the other shares of
outstanding Common Stock, (b) to provide for the mandatory purchase of the
Performance Share award for an amount of cash equal to the then fair market
value of the Common Stock, multiplied by the number of shares subject to the
Performance Share award (assuming achievement of performance goals at
target levels) or (c) to cause the Performance Share award then outstanding to
be assumed by the acquiring or surviving entity after such Change in Control.

 

6.                  Withholding Taxes.  The Participant shall pay to DeVry an
amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements arising in connection with the settlement of the Performance
Share award prior to the delivery of any shares of Common Stock subject to such
Performance Share award.  Payment of such taxes may be made by one or more of
the following methods:  (a) in cash, (b) in cash received from a broker-dealer
to whom the Participant has submitted irrevocable instructions to deliver the
amount of withholding tax to DeVry from the proceeds of the sale of shares
subject to the Performance Share award, (c) by directing DeVry to withhold a
number of shares otherwise issuable pursuant to the Performance Share award with
a fair market value equal to the tax required to be withheld, or (d) by delivery
(including attestation) to DeVry of other Common Stock owned by the Participant
that is acceptable to DeVry, valued at its fair market value on the date of
payment.

 

7.                  Rights as Stockholder.  The Participant shall not be
entitled to any of the rights of a stockholder of DeVry with respect to the
Performance Share award, including the right to vote and to receive dividends
and other distributions, until and to the extent the Performance Share award is
settled in shares of Common Stock.

 

8.                  Share Delivery.  Delivery of any shares in connection with
settlement of the Performance Share award will be by book-entry credit to an
account in the Participant’s name established by DeVry with DeVry’s transfer
agent, or upon written request from the Participant (or his or her personal
representative, beneficiary or estate, as the case may be), in certificates in
the name of the Participant (or his or her personal representative, beneficiary
or estate). 

 

9.                  Award Not Transferable.  The Performance Share award may not
be transferred other than by will or the applicable laws of descent or
distribution or pursuant to a qualified domestic relations order.  The
Performance Share award shall not otherwise be assigned, transferred, or pledged
for any purpose whatsoever and is not subject, in whole or in part, to
attachment, execution or levy of any kind.  Any attempted assignment, transfer,
pledge, or encumbrance of the Performance Share award, other than in accordance
with its terms, shall be void and of no effect.

 



167

 

 

10.              Beneficiary Designation.  The Participant may, from time to
time, name any beneficiary or beneficiaries to whom distribution of the shares
of Common Stock subject to the vested portion of the Performance Share award is
to be made, in the event of his or her death.  Each such designation will revoke
all prior designations, shall be in a form prescribed by the Committee, and will
be effective only when filed by the Participant with the Committee during his or
her lifetime.  In the absence of any such designation, or if all beneficiaries
predecease the Participant, then the Participant’s beneficiary shall be his or
her estate.

 

11.              Administration.  The Performance Share award shall be
administered in accordance with the LTIP and with such regulations as the
Committee shall from time to time adopt.

 

12.              Governing Law.  This Agreement, and the Performance Share
award, shall be construed, administered and governed in all respects under and
by the laws of the State of Delaware.

 

13.              Acceptance of Agreement by Participant.  The Participant’s
receipt of the Performance Share is conditioned upon the acceptance of this
Agreement by the Participant no later than 60 days after the Award Date set
forth above or, if later, 30 days after the Participant receives this
Agreement. Upon execution of the Agreement, the Participant and DeVry signify
their agreement with the terms and conditions of this Agreement.

  

168

 



 

